Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
Claims 1-20 are objected to for capitalizing the term “BOT”, either directly or in view of their dependence from a claim which uses the term. The term is presented as if it is an acronym for something that is not identified, though it seems clear from a reading of the specification that the term bot is meant to refer generally to a software application that runs automated tasks. In addition, claim 9 is objected to for reciting “the BOT train application” which lacks antecedent basis, though is seen to refer to a “BOT training application”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “beginning a customer service interaction session, at a contact center server, between a Customer Service Representative (CSR) and a customer; providing a first data stream from a CSR computer to a customer computer; receiving a second data stream from the customer computer; analyzing, by a supervisor BOT, the first data stream and the second data stream; and based on the analysis, the supervisor BOT providing automated whisper coaching to the CSR computer.” The claim as a whole is directed to OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). As such, the claims are directed to the abstract idea of “Customer Service Training” and considered to be a method of organizing human activity.  
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a contact center server, a CSR computer, a customer computer, and possibly a supervisor BOT. The additional elements individually or in combination do not integrate the exception into a practical application. Rather, the additional elements are recited in a generic manner that amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In that regard, the specification emphasize that the key distinguishing feature of the claims is the ability to automate or otherwise make more efficient traditional customer service methods, but does not provide an substantial improvement to any technology to do so. Rather, it is asserted by the claims and the 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, whether taken individually or in combination, recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. As the claims recited generic computing devices used in their normal way for conducting normal business transactions, and the generic automation of activities previously performed by humans in a manner consistent with previous disclosures as conventional (e.g. in U.S. Patent Application Publication No. 2018/0007206 to Klein et al.), everything recited in the claims is seen to be well-understood, routine, and conventional activity in order to perform the claims activities in a technological environment. Accordingly, claim 1 is ineligible.
Dependent claims 2-10 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 2 further limits the abstract idea of “Customer Service Training” by introducing the element of automated whisper coaching is not provided to the customer computer, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter. 

Dependent claim 4 further limits the abstract idea of “Customer Service Training” by introducing the element of the supervisor BOT comprises a machine learning model that generates the automated whisper coaching, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter. 
Dependent claim 5 further limits the abstract idea of “Customer Service Training” by introducing the element of the machine learning model is developed from past customer service interactions that include whisper coaching inputs, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Customer Service Training” by introducing the element of the past customer service interactions include two or more media types, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Customer Service Training” by introducing the element of the two or more media types comprise one or more of an audio media 
Dependent claim 8 further limits the abstract idea of “Customer Service Training” by introducing the element of the machine learning model is created by a BOT training application, wherein the BOT training application: retrieves past data streams from past customer service interactions; analyzes whisper coaching in the past data streams; based on the analysis, constructs the machine learning model, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. While the recitation of a machine learning model and training such a model is recited, the recitation is not meaningful as it amounts to reciting apply a machine learning model to the human functions regularly performed in this particular environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 9 further limits the abstract idea of “Customer Service Training” by introducing the element of the BOT train application further analyzes content in the past data streams, sentiment in the past data streams, and/or metadata associated with the past data streams, which does not include meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “Customer Service Training” by introducing the element of the past data streams comprise two or more media types, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the 
Dependent claims 2-10 further recite the additional element of a machine learning model, which does not include any meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Dependent claims 2-10 do not integrate the abstract idea into a practical application. In particular, claim 2-10 recite the additional element of a machine learning model. The machine learning model does not integrate the exception into a practical application. Rather, the machine learning model is recited with a high level of generality that amounts to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea with a generic machine learning model on a computer (see MPEP 2106.05(f)). In that regard, art in the field of endeavor make it clear that the use of machine learning in the field is known (see e.g., paragraph [0102] in U.S. Patent Application Publication No. 2018/0007206 to Klein et al.) for the ability to automate or otherwise make more efficient traditional customer service methods, but the claims not provide an substantial improvement to any technology to do so. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Similarly, the generic recitation of a machine learning model in dependent claims 2-10 does not amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the generic recitation of a machine learning model recite well-understood, routine, and conventional activity. Accordingly, claims 2-10 are ineligible.
Claims 11-20 are parallel in nature to one of claims 1-10. Accordingly claims 11-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the automated whisper coaching is not provided to the customer computer”. However, a regular understanding of the term “whisper coaching” and the discussion of “whisper coaching” in paragraph [0019] of the specification seem to acknowledge that “whisper coaching” is by definition not provided to the customer or any customer computer. As such, either claim 2 fails to further limit claim 1, or the term “whisper coaching” recited in claims 1-5, 8, 11-13, 16, 17, and 19 is ambiguous and must be interpreted with a meaning inconsistent with the ordinary meaning and the specification. That is, if the “whisper coaching” may be provided to the customer computer, it is not “whisper coaching”.  As such, in order to allow the independent claims to be interpreted as valid, claim 2 fails to further limit independent claim 1. Applicant may cancel the claim 2, amend the claim 2 or the recitations of “whisper coaching” to place the claim 2 in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0007206 to Klein et al.
With regards to claims 1, 11, and 16, Klein et al. teaches:
beginning a customer service interaction session, at a contact center server, between a Customer Service Representative (CSR) and a customer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”; paragraph [0071], “The system 400 can include or otherwise interact with one or more service provider web servers 428, each hosting one or more service provider apps 430 that can include Java archive resources 432 designed to allow interaction with the WebRTC platform 408.”);
providing a first data stream from a CSR computer to a customer computer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”);
receiving a second data stream from the customer computer (paragraph [0033], “A user or customer 102 using customer equipment 104 accesses a customer service system 106 by way of a data network connection 108.”);
analyzing, by a supervisor BOT, the first data stream and the second data stream (paragraph [0125], “An automated session manager runs in the background and reviews the session based on analytics to also determine if it can assist the live, human agents in providing the best information to 
based on the analysis, the supervisor BOT providing automated whisper coaching to the CSR computer (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”).

With regards to claim 2, Klein et al. teaches the automated whisper coaching is not provided to the customer computer (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”).

With regards to claims 3 and 12, Klein et al. teaches the automated whisper coaching is provided without input from a supervisor (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”).

With regards to claim 17, Klein et al. teaches the whisper coaching instructs a Customer Service Representative (CSR) on how to respond to the customer (paragraph [0131], “The process 900 advises live agent at 914, via the private channel and based on applicable prior captured session(s). In a three way communication between the live agent, the customer and the customer 

With regards to claims 4 and 13, Klein et al. teaches the supervisor BOT comprises a machine learning model that generates the automated whisper coaching (paragraph [0102], “Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claims 5 and 13, Klein et al. teaches the machine learning model is developed from past customer service interactions that include whisper coaching inputs (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is understood that in at least some embodiments, automated agent interactions with the customer can be recorded too. It is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”).

With regards to claims 6 and 14, Klein et al. teaches the past customer service interactions include two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an 

With regards to claims 7 and 15, Klein et al. teaches the two or more media types comprise one or more of an audio media type, a video media type, a chat session media type, and/or a social media exchange media type (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).

With regards to claims 8 and 19, Klein et al. teaches the machine learning model is created by a BOT training application (paragraph [0125], “An automated session manager runs in the background and reviews the session based on analytics to also determine if it can assist the live, human agents in providing the best information to the customer.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”; paragraph [0129], “A determination is made at 910 as to whether any prior captured sessions are applicable to the current issue. To the extent that it is determined that no prior captured sessions are applicable, the process 900 can continue to apply the background monitoring of the customer service interaction at 904, and repeating the subsequent steps.”), wherein the BOT training application:
retrieves past data streams from past customer service interactions (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is 
analyzes whisper coaching in the past data streams (paragraph [0102], “is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”; paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”;);
based on the analysis, constructs the machine learning model (paragraph [0102], “As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base. Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claim 9 and 18, Klein et al. teaches the BOT train[ing] application further analyzes content in the past data streams, sentiment in the past data streams, and/or metadata 

With regards to claims 10, 14, and 20, Klein et al. teaches the past data streams comprise two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10951554 to Highman et al. discusses delivering messages from customers to bots that includes providing a bot gateway and, pursuant to a process, formatting and sending the message.

U.S. Patent Application Publication No. 2020/0111377 to Truong et al. discusses intelligent systems to facilitate or enable the training of customer service agents.
U.S. Patent Application Publication No. 2014/0140496 to Ripa et al. discusses systems for performing emotional analysis, voice and word/phrase detection, expression building, alert generation, and report management.
U.S. Patent Application Publication No. 2018/0131808 to Klein et al. discusses monitoring communication sessions to determine that the consultation service would facilitate the resolution.
U.S. Patent Application Publication No. 2018/0007102 to Klein et al. discusses a transition between customer care resource modes based on an evaluation of an advantage over the current session. 
“Optimizing Agent Performance in a Real-time World” by Bocklund et al. discusses real-time analysis agent communication session and optimization of those sessions in real time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629